Citation Nr: 1019665	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for status post-fracture 
of left femur with secondary degenerative changes and history 
of adjacent myositis ossificans with exostosis of the left 
hip and two scars, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 Regional Office (RO) in 
Des Moines, Iowa rating decision, which assigned the Veteran 
a temporary evaluation of 100 percent from May 11, 2006 to 
August 1, 2006, and a 30 percent rating thereafter.  

The Veteran had a local hearing before an RO hearing officer 
in April 2008.  A transcript of that proceeding has been 
associated with the claims file.

The Veteran was originally scheduled for a hearing before the 
Board in September 2009, but the Veteran cancelled the 
hearing and requested that the Board make a decision based on 
the information of record.

The record reflects that after the supplemental statement of 
the case (SSOC) the Veteran submitted additional relevant 
evidence to the Board.  No subsequent SSOC was issued, but 
this is not necessary because the Veteran's representative 
subsequently submitted a waiver of initial review by the 
agency of original jurisdiction of the new evidence in 
accordance with 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has an obligation to associate all relevant records with 
the claims file of a veteran, and a heightened duty when it 
comes to obtaining records in the possession of another 
Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009). 
 
In September 2008, the Veteran's representative submitted a 
Notice of Award from the Social Security Administration 
(SSA), noting entitlement to monthly benefits beginning in 
May 2008.  The Board notes that the Veteran stated during his 
April 2008 RO hearing, noted above, that he believed his 
termination from work was due, at least in part, to his 
service-connected left hip disability.  Moreover, the Veteran 
submitted a February 2007 statement from his then current 
employer noting the Veteran's difficulty with certain aspects 
of his job due to his left hip problems.  Therefore, as the 
records in the possession of the SSA may be relevant to the 
Veteran's claim, the records should be sought and associated 
with the claims file.  See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010). 

The RO should also take this opportunity to obtain any recent 
VA treatment records from October 2008 to the present. 
 
Finally, the Board notes that the Veteran's last VA 
examination for his left hip was in December 2006.  As such, 
the AMC should provide the Veteran with a letter requesting 
the current condition of his service-connected left hip 
disability.  If the Veteran's lay statements, the SSA 
records, the VA medical treatment records, or other evidence 
of record indicate a worsening condition since the last 
examination, the Veteran should be scheduled for a VA 
examination to determine the current severity of his left hip 
disability and all other appropriate development.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all appropriate VA medical 
facilities from October 2008 to the 
present.  Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

2.  Request all available records 
concerning the Veteran from SSA.  All 
records obtained or any response received 
should be associated with the claims file.  
If these records are unavailable, this 
should be noted and explained in the 
claims file.

3.  If the Veteran's lay statements, the 
SSA records, the VA medical treatment 
records, or other evidence of record 
indicate a worsening condition since the 
last examination in December 2006, 
schedule the Veteran for an appropriate VA 
examination, to include a complete 
physical examination, in order to 
determine the current severity of his 
service-connected left hip disability.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  A complete 
history should be taken from the Veteran.  
The complete claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination report should specifically 
state the degree of disability present in 
the Veteran's left hip, to include whether 
there is favorable or unfavorable 
ankylosis.  Similarly, the examiner should 
conduct range of motion studies, and 
identify any objective evidence of pain.  
The clinician should also discuss how the 
Veteran's disability impacts his daily 
activities of living.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Finally, the 
examiner is requested to describe any 
sensory and/or motor impairment and 
provide objective findings in support 
thereof.  For each affected nerve, the 
examiner must indicate, whether the 
impairment is in the nature of a neuritis, 
a neuralgia, and/or incomplete paralysis 
or paralysis.  The examiner must indicate 
whether the impairment is best 
characterized as mild, moderate, 
moderately severe, or severe.  Any and all 
opinions must be accompanied by a complete 
rationale.

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


